EXAS
                     AUSTXN XX.'I-EXAS
                     December 22, 1964

Honorable Don Hall        Opinion No. C-367
District Attorney
McLennan County           Re: Whether,underthe stated facts,
Waco, Texas                   a parolee 'eloper" from another
                              state, can be turned over to the
                              proper authoritiesof the demand-
                              ing state without going through
Dear Sir:                     the formalitiesof extradition.
         We have received your request for our opinion of the
above captioned matter, and we quote from your letter as fol-
lows:'
           "We are in receipt of a Warrant of Arrest
        and Hold Order from the Board of Pardons and
        Paroles of West Virginia wherein it is stated
        that Bobby Eugene Stler has violated the con-
        ditions of his parole b abscondingparole
        supervision. Article 751 c(3) reads:
            "'That duly accreaitea officers of a
            sending State may at all times enter
            a receiving State and there apprehend
            and retake any person on probation or
            parole. For that purpose no formal-
            ities will be required other than es-
            tablishing the authority of the of-
            ficer and the identity of the person
            to be retaken. All legal requirements
            to obtain extraditionof fugitives from
            justice are hereby expressly waived on
            the part of States party hereto, as to
            such persons.'
           "It is clear to us that If West Virginia
        had released the Subject to this State for
        parole supervisionthat the above article
        would apply and that 'all requirementsto at-
        tain extraditionof a fugitive from justice
        are hereby walvea on the part of State's
        party hereto as such persons.' Our question
        is that alnce Stler Is a parole 'eloper' is


                             -,I739-
Honorable Don Hall, page 2 (C-367)


        it necessary for this State to go through
        the formalitiesof extradition,or can we
        merely notify the proper authoritiesof West
        Virginia and have them come to Texas ana
        pick up the prisoner and return him to their
        State.
            "We have been confrontedwith this same
         propositionon several occasions and have
         been unable to find zanydeclslons.fnthis
         State on this particularpoint, and would
         therefore thank you to furnish us an opinion
         as to whether we can legally return a parolee
         'eloper'from another State over to them with-
         out the formalitiesof extradition."
          The Governor of Texas has executed the cornact as au-
thorized and directed by the Legislature,Article 7 8lc, V.C.C,
P ., and the State of West Virginia, Code 28-6-1, 28-6-2, IS a
party to the compact.
         The Congress of the United States has consent;dUto
any two or more states entering into such a compact.    q
S.C.A,, Section 111.
         Article 781c, Code of Criminal Procedure, clearly
authorizesa duly accreditedofficer of a sending atate to
enter the receiving atate and apprehend and retake any per-
son on probation or parole when out of state parolee super-
vision has been establishedIn accordancewith the uniform
law. However, your letter request reflects that no arole
to the State of Texas was made pursuant to Article 7f;
                                                     Ic, and
therefore the usual extraditionproceedings should be follow-
ed.
                         SUMMAHY

            It i8 neceseary for the State Of TeXaS
         to go through the usual formalitiesof
         extraditionsince the parolee is an "eloper"
         from the State of West Virginia and no out
         of state arolee supervisionexfstB wfthfn
         Article 7T;
                   lc.
                            Yours very truly,
                            WAGGONER CAM
                            Attorney General of Texas
Honorable Don Hall, page 3 (C-367)




                              Assistant'At+omey General
GJP/br
APPROVED:
OPINION COPlMI!lTEE
W. V. Geppert, Chairman
Gordon Cass
Harold Kennedy
Roger Tyler
W. 0. Shultz
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                            -1741-